DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 02/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,961,049 and U.S. Patent No. 10,554,635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pg. 1 of remarks, filed 02/23/2021, with respect to the filing of a terminal disclaimer have been fully considered and are persuasive.  The non-statutory obviousness type double patenting rejection of claims 1-18 has been withdrawn.  

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1-18 are allowed for reasons argued by Applicant in the remarks filed 02/04/2021 and by way of the terminal disclaimer filed on 02/23/2021. 
The prior art of record that was found and cited comprised the following reference(s): 
U.S. App. Pub. No. 2010/0125891 A1	“Baskaran”
U.S. Patent No. 6,393,568 B1		“Ranger”
U.S. App. Pub. No. 2007/0156897 		“Lim”
Baskaran discloses a method and system for monitoring user activity and protecting information in an online environment. In particular Baskaran teaches a security client application running on a user’s computing device which monitors outgoing email traffic for corporate sensitive material. The security client further teaches how some domains are whitelisted and would be permitted to receive sensitive information while others were prohibited from receiving sensitive information and using encryption for safe transmission of data. However, Baskaran does not teach sending a notification from a second client attempting to open an encrypted document and requesting a key to allow decryption of the protected document. 
Ranger was relied upon for disclosing a cryptographic application which determined wither a file was encrypted and requesting an encryption key to decrypt the protected document.  However, the combination of Baskaran and Ranger did not disclose intercepting a file read request and transferring handling of the intercepted request to a first policy enforcer program. 
Lim was disclosed as teaching an application that detects if a file is opened by an application and by having a policy enforcer handling the application operation. 
Neither Baskaran, Ranger nor Lim disclosed the limitations of claims 1-18 of the currently pending application. In particular, these limitations discuss identifying the application program attempting to access the encrypted document at the second client, sending the identifying information (i.e. identifier) to the policy enforcer and receiving a decryption key based on the identifier and using the key to decrypt the document at the second client. 
Although it is the combination of all limitations that was made in this determination of allowability, the particular limitations listed below are especially pertinent to making this determination as recited in the current claims:
	“…identifying the application program attempting to access the encrypted document at the second client; from the encryption service, sending identification information on the application program to a policy enforcer component, executing on the computing device; controlling access to the unencrypted content based on the first policy comprising: identifying a first application process identifier assigned by an operating system executing on the computing device for the application program, wherein the application program is attempting access to the encrypted document; receiving a decryption key based on the first application process identifier at the encryption service; using the encryption service to decrypt the encrypted document to produce the unencrypted content; providing the unencrypted content to the application program; and allowing the first system level operation to execute”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491